Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 1 of 19 PageID #: 572




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DAVID FERNANDEZ,
                                                 Plaintiff,
                                                                        MEMORANDUM AND ORDER
                               v.
                                                                                 19-CV-2294 (LDH)
COMMISSIONER OF SOCIAL SECURITY,
                                                 Defendant.

LASHANN DEARCY HALL, United States District Judge:

           Plaintiff David Fernandez, proceeding pro se, appeals the denial by Defendant

Commissioner of Social Security (the “Commissioner”) of his application for disability

insurance benefits (“DIB”) under Title II of the Social Security Act (the “Act”). The

Commissioner moves pursuant to Rule 12(c) of the Federal Rules of Civil Procedure for

judgment on the pleadings.

                                                  BACKGROUND1

I.         Plaintiff’s DIB Application

           Plaintiff applied for DIB on July 14, 2016, alleging disability since November 12, 2015,

due to back injury, metal-rod placement in his leg and arm, diabetes, asthma, high blood

pressure, arthritis, and depression. (Tr. 145-46, 168, ECF No. 8.) After his application was

denied, Plaintiff appeared with an attorney before an administrative law judge (“ALJ”) on March

30, 2018. (Tr. 70-84, 26-69.) The ALJ heard testimony from Plaintiff and a vocational expert.

(Tr. 26–69.) On May 2, 2018, the ALJ issued a decision finding that Plaintiff was not disabled

through the date he was last insured: December 31, 2017. (Tr. 10-21.) On February 20, 2019,




1
    The following facts are taken from the administrative transcript, cited in this opinion as “Tr.” (ECF No. 8.)
Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 2 of 19 PageID #: 573




the Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision the final

decision of the Commissioner. (Tr. 1–6.)

II.    Non-Medical Evidence

       Plaintiff was born on October 3, 1970. (Tr. 145.) Plaintiff had past relevant work as a

delivery driver, auto parts worker, and newspaper delivery person. (Tr. 33-37; 57-58.) He

suffered an accident in 1989 when he fell through a six story building to the basement. (See,

e.g., Tr. 228.) A function report, dated July 28, 2016, was completed by Sonia DeLeon, the

mother of Plaintiff’s two adult children and with whom Plaintiff resides, on behalf of Plaintiff.

(Tr. 186-95.) She described that Plaintiff could shop in stores for up to 30 minutes, he went out

twice a day for breakfast and dinner, and he took a walk every day. (Tr. 186, 189.) He could

groom himself but did not do housework due to his asthma and pain. (Tr. 186, 189.) She further

stated that he could not stand longer than fifteen minutes, walk more than one block at a time

with his cane, sit for too long, or climb stairs without a lot of pain. (Tr. 191-92.) In a subsequent

letter, DeLeon stated that Plaintiff could not sit or stand for long periods, walk long distances,

and often needed assistance with bathing. (Tr. 228.)

       At the ALJ hearing, Plaintiff testified that he had traveled to the hearing by train, which

involved negotiating stairs and walking six blocks. (Tr. 32.) He testified about his 1989

accident, which required surgical placements of metal rods in arm and hip. (Tr. 40.) Plaintiff

testified that pain prevented him from working as he could not sit for eight hours. (Tr. 47-48.)

He testified that he had tingling and cramping in his fingers, but could pick change up off a table.

(Tr. 54-55.) He also stated that that he utilized a cane when walking, which was prescribed by

Nurse Practitioner (“NP”) Lee. (Tr. 52.) He walked five to six minutes to get coffee every day,

stopping half-way to use his inhaler, and the climbed the stairs to get into his home. (Tr. 44-46.)



                                                  2
Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 3 of 19 PageID #: 574




Plaintiff stated that medication made him drowsy, and also reported extensive marijuana use.

(Tr. 39-40.)

III.   Medical Evidence

       Since the date of his disability onset, Plaintiff primarily sought treatment at Woodhull

Medical Center (Woodhull). He presented as a new patient to NP Soyoung Lee on February 16,

2016. (Tr. 257.) His past medical history included a history of asthma (currently uncontrolled).

(Tr. 257.) Plaintiff also reported that he began smoking marijuana at 16 and was currently

smoking marijuana and tobacco on a daily basis. (Tr. 257.) Plaintiff had previously fractured

several bones as a result of a fall from a six story building in 1989; metal rods were placed into

his left arm and right hip. (Tr. 228, 257.) He complained of right hip and left arm pain as a

result of that injury. (Tr. 257.) Plaintiff took Naproxen for pain. (Tr. 258.) His blood pressure

was 111/73. (Tr. 258.) Plaintiff did not present with chest pain, palpitation, or shortness of

breath. (Tr. 257-58.) His heart had normal sounds, with no murmur, gallop, thrill, or extremity

edema appreciated. (Tr. 258.) His lungs were clear to auscultation, with no wheezes, rales, or

rhonchi. (Id.) He was not in any respiratory distress. (Id.) From a musculoskeletal standpoint,

Plaintiff had more than full (+5/5) muscle strength, normal gait, full range of spinal and

extremity motion, and negative straight leg raising. (Id.) Neurologically, he was grossly intact.

(Id.) NP Lee diagnosed: moderate persistent asthma, uncomplicated, for which Singulair was

recommended, and right hip and left arm pain, for which Plaintiff was to continue taking

Naproxen and applying warm compresses. (Tr. 258-59.) NP Lee discussed the importance of

healthy eating and exercise with Plaintiff. (Tr. 259.)

       Plaintiff was next seen by orthopedist Vladimir Tress, M.D., on March 7, 2016, regarding

his limb and low back pain. (Tr. 260.) On examination, Plaintiff’s blood pressure was 148/80.

(Tr. 260.) A review of systems was negative for chest pain and shortness of breath. (Tr. 261.)

                                                 3
Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 4 of 19 PageID #: 575




Dr. Tress observed that Plaintiff was in no acute or apparent distress, with stable vital signs, and

was oriented. (Id.) Mental status was normal. (Id.) Plaintiff had normal movement, gait, toe

and heel-walking, and general strength. (Id.) He could get out of a chair without difficulty. (Id.)

Examination of the lumbar spine revealed: full range of motion and normal alignment without

muscle spasm; and lower back tenderness upon palpation of the L4-L5 and L5-S1 discs. (Id.)

Straight leg raising was negative bilaterally. (Tr. 262.) A neurological examination revealed

normal motor function, sensation, and deep tendon reflexes. (Id.) Dr. Tress also reviewed x-rays

of the left arm and right hip. (Id.) Vascular and lower extremity examinations were

unremarkable. (Id.) Dr. Tress diagnosed Plaintiff with chronic low back pain. (Id.) He referred

Plaintiff for pain management and recommended over-the-counter pain medication on an as-

needed basis. (Id.)

       On March 15, 2016, NP Lee’s examination findings and diagnosis were mostly

unchanged from February. (Tr. 264-66.) Plaintiff was prescribed Metformin for type 2 diabetes

mellitus, for which life-style modifications and consultation with a diabetic nurse and nutritionist

were also recommended. (Tr. 265-266.) For hyperlipidemia, Plaintiff was prescribed Lipitor as

life-style modifications. (Id.) His asthma was determined to be “[m]ild intermittent,” with

triggers of weather and cold air. (Tr. 266.) Plaintiff was continue Singulair and Albuterol

inhaler for asthma. (Tr. 265-66.)

       Plaintiff returned to Woodhull on April 27, 2016, when he was seen by NP Chioma

Onyemechi Chilaka for complaints of right lower quadrant abdominal pain radiating to his right

flank for two weeks. (Tr. 267-68.) His abdomen was soft, and not tender or distended. (Tr.

269.) Plaintiff’s blood pressure was 141/85. (Tr. 268.) Plaintiff was prescribed Lisinopril and

aspirin for hypertension and to improve nutritional habits and exercise if tolerated. (Tr. 269.)



                                                  4
Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 5 of 19 PageID #: 576




Plaintiff was also screened for depression, and his score suggested moderate depression. (Tr.

267.)

        On June 11, 2016, Plaintiff saw NP Lee. (Tr. 271-275.) A depression screen suggested

moderate depression. (Tr. 271; repeated 320-323.) Plaintiff stated that he was depressed “due to

medical issue [sic]” and declined formal mental health treatment. (Tr. 273.) NP Lee noted that

Plaintiff’s blood pressure was 110/67, and his diabetes and hyperlipidemia had improved with

treatment and life-style modifications. (Tr. 274; see also 322.) His A1c levels had improved

from 11.3 to 7.6%. (Tr. 274.) His other pulmonary, musculoskeletal and neurological exams

showed no change from previous normal findings. (Tr. 273.) NP Lee diagnosed Plaintiff with

diabetes, pain in unspecified limb, hypertension, low back pain, and asthma classified as mild

and intermittent. (Tr. 274-75.) Plaintiff signed a self-management goal, indicating that he would

spend at least 30 minutes walking five times a week. (Tr. 429.) Additionally, an “Ambulatory

Care Adult Fall Screening/Assessment” dated June 11, 2016, revealed that Plaintiff used no

mobility device, such as a cane, and had not fallen in the last six months. (Tr. 430.)

        NP Agnes Toussaint evaluated Plaintiff for pain management on June 29, 2016. (Tr.

276-87; repeated at 346-57, 361-62.) Plaintiff reported that his pain was 8/10 and exacerbated

by sitting. (Tr. 348.) To-date, Plaintiff’s pain had previously been treated with medication

without side effects. (Tr. 276-77, 279 (no past physical therapy, chiropractic care, injections, or

surgery for musculoskeletal pain), 280 (no side effects).) Plaintiff stated that he had smoked

marijuana four-to-five times per day for the last 25 years. (Tr. 281.) He complained of

extremity numbness and weakness, but no vision changes or dizziness. (Tr. 281-82.) His right

hip joint was tender. (Tr. 283.) Furthermore, the lumbar spine demonstrated decreased range of

motion and tender paraspinal muscles with spasm. (Tr. 285-86.) Otherwise, his extremities were



                                                 5
Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 6 of 19 PageID #: 577




within normal limits, with equal and full (5/5) strength and ranges of motion, and no atrophy,

swelling, redness, nodules, tender points, or tender joints. (Tr. 282-83.) Plaintiff had normal

gait, symmetrical reflexes throughout, and no upper extremity sensory deficit to pinprick/touch;

sensation was decreased only in the soles of the feet. (Tr. 284.) Straight leg raising was

negative, as was Patrick’s test for hip pathology. (Tr. 286.) NP Toussaint diagnosed

intervertebral disc disease of the lumbosacral spine with radiculopathy, myalgia, and right hip

pain. (Id.) The plan was compliant with medication, i.e., Mobic, Robaxin, and Gabapentin. (Tr.

286, 287; see 358-60.) NP Toussaint’s examination findings, diagnoses, and recommended

treatment remained essentially unchanged upon examination on August 24. (See Tr. 366-81.)

        At an August 24, 2016 pain assessment by Josephine Pouchet, R.N., Plaintiff described

having lower back pain radiating to the right thigh. (Tr. 365.) Ms. Pouchet recommended that

Plaintiff avoid excessive lifting, take rest periods between activity, and continue medication.

(Id.)

        Ram Ravi, M.D., a specialist in occupational medicine, consultatively examined Plaintiff

on August 29, 2016. (Tr. 309-17.) On examination, Plaintiff had a moderately antalgic gait

when not using a cane, was unable to walk on his heels and toes, and could squat 20% of

maximum. (Tr. 311.) Dr. Ravi assessed that the cane was “medically necessary.” (Id.) Plaintiff

said it was prescribed by a doctor, and he always used it to stand, and for pain, weight-bearing,

and balance. (Id.) He had a normal stance, needed no help changing for the examination or

getting on and off the examining table; he could rise from a chair without difficulty. (Id.)

Plaintiff’s eye examinations were unremarkable. (Id.) He had 20/20 uncorrected vision in both

eyes. (Id.) His lungs were clear to auscultation with normal percussion, diaphragmatic motion,

and no significant chest wall abnormality. (Id.) Plaintiff’s heart had regular rhythm without



                                                 6
Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 7 of 19 PageID #: 578




murmur. (Id.) He had a full range of cervical spine, upper extremity, and ankle motion. (Tr.

311-12.) A reduced range of lumbosacral, hip, and knee motion was noted. (Tr. 311-12.)

Straight leg raising was negative bilaterally. (Tr. 312.) Plaintiff’s joints were stable and

nontender, with no redness, heat, swelling, or effusion. (Id.) Neurologically, he had

physiological and equal deep tendon reflexes, no sensory deficit, and full (5/5) strength in the

upper and lower extremities. (Id.) No edema or muscle atrophy was evident, and extremity

pulses were physiologic and equal. (Id.) Plaintiff’s hand and finger dexterity was intact. (Id.)

Grip strength was full. (Id.) Lumbar x-rays showed straightening. (Tr. 312, 314.) Pulmonary

function testing revealed mild-to-moderate reduction in respiratory function. (Tr. 312, 315-17.)

Dr. Ravi diagnosed back and right hip pain; hypertension; diabetes; diabetic neuropathy; and

asthma. (Tr. 312.) He opined that Plaintiff had no limitation with his ability to sit. (Tr. 313.)

He had moderate limitations with his abilities to stand, walk, bend, push, pull, lift, and carry.

(Id.) Dr. Ravi wrote that Plaintiff should avoid squatting due to his back pain, left forearm pain,

and right hip pain as demonstrated on examination, as well as driving due to his history of

diabetic neuropathy. (Id.) Due to his history of asthma, Plaintiff should also avoid smoke, dust,

and other respiratory irritants/triggers. (Id.)

        Plaintiff returned to Woodhull on November 1, 2016. (Tr. 381-400.) In a depression

self-assessment, Plaintiff had moderately severe depression. (Tr. 382.) While he denied suicidal

and homicidal ideations, Plaintiff did request to speak with a social worker for his depression.

(Tr. 388.) From a physiological standpoint, no major changes were reported, except that his

A1c levels had improved from 7.6 to 6.9%. (Tr. 386.)

        On November 30, 2016, Plaintiff saw NP Toussaint at pain management. (Tr. 409-27.)

Plaintiff reported no side effects to his medications, other than that Gabapentin made him



                                                  7
Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 8 of 19 PageID #: 579




“glittery,” which the Court notes may be a typo of “jittery.” (Tr. 414.) Plaintiff reported having

low back pain radiating to the right leg that was exacerbated by sitting and tingling and

numbness in the toes of both feet. (Tr. 411.)

       At a December 8, 2017 diabetic eye examination at Woodhull, Plaintiff was assessed

with mild hypertensive retinopathy, dry eye syndrome, and presbyopia in both eyes; there was no

diabetic retinopathy. (Tr. 446-48.) The clinical findings were largely normal, and the

ophthalmologist recommended that Plaintiff use artificial tears up to four times per day and

apply a warm compress twice a day. (Tr. 446-48.)

       Plaintiff saw NP Lee on January 17, 2018. (Tr. 451-68.) He reported that he was eating

out more frequently and that his asthma was stable. (Tr. 454-55.) His A1c level had improved

from 6.9 to 6.8%. (Tr. 456.) Plaintiff was given a referral to podiatry for possible diabetic

neuropathy in his feet. (Id.) A self-assessed depression screen at Woodhull suggested severe

depression. (Tr. 450.) Plaintiff denied suicidal and homicidal ideations, and stated that his

depression was the result of unemployment for two years and being dependent financially on his

ex-wife. (Id.) Treatment notes states that “Patient will get referral for Social Worker for

depression[.]” (Id.)

       Furthermore, on January 17, 2018, NP Lee completed a medical source statement

questionnaire. (Tr. 437-39.) She stated that Plaintiff had asthma daily, and his A1c level was

not where it should be. (Tr. 437.) NP Lee checked off that Plaintiff’s symptoms “often”

interfered with attention and concentration required to complete tasks. (Id.) He had dizziness

and drowsiness due to “large amounts of medication” he consumed daily. (Tr. 437, 438.) He

needed to lie down four or more times per day. (Tr. 437.) Ms. Lee opined that Plaintiff had

difficulty sitting, standing, and walking; he could perform these activities up to fifteen minutes at



                                                  8
Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 9 of 19 PageID #: 580




one time, for a total of one hour each. (Id.) He required a job that allowed changing positions at

will from standing, sitting, or walking. (Id.) He needed unscheduled breaks during a normal

workday every one-to-two hours for no less than 35 to 45 minutes. (Id.) NP Lee opined that

Plaintiff could: occasionally lift and carry less than ten pounds; never balance, stoop, kneel, or

crouch; use his right hand, fingers, and arm 5% of the time; and never use his left hand, fingers,

and arm. (Tr. 438.) He would be absent more than four times a month. (Id.) According to NP

Lee, her opined restrictions and limitations existed prior to when she started treating Plaintiff on

May 26, 2016. (Tr. 439.)

        On January 24, 2018, NP Toussaint also completed a questionnaire. (Tr. 440-42.) She

stated she had seen Plaintiff for intervertebral disc disease of the lumbosacral spine with

radiculopathy in the pain clinic beginning May 26, 2016, but had not seen him since September

20, 2017. (Tr. 440.) The answers were substantially similar to those of NP Lee. Difference

included that NP Toussaint opined that Plaintiff needed to elevate his legs above waist level four

times a day, and could walk two blocks without restriction. (Tr. 440.)

                                   STANDARD OF REVIEW

       Under the Act, a disability claimant may seek judicial review of the Commissioner’s

decision to deny his application for benefits. 42 U.S.C. §§ 405(g), 1383(c)(3); see also Felder v.

Astrue, No. 10-CV-5747, 2012 WL 3993594, at *8 (E.D.N.Y. Sept. 11, 2012). In conducting

such a review, the Court is tasked only with determining whether the Commissioner’s decision is

based upon correct legal standards and supported by substantial evidence. 42 U.S.C.

§ 405(g); see also Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008) (citing Shaw v. Chater,

221 F.3d 126, 131 (2d Cir. 2000)). The substantial-evidence standard does not require that the

Commissioner’s decision be supported by a preponderance of the evidence. Schauer v.

Schweiker, 675 F.2d 55, 57 (2d Cir. 1982) (“[A] factual issue in a benefits proceeding need not

                                                  9
Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 10 of 19 PageID #: 581




be resolved in accordance with the preponderance of the evidence . . . .”). Instead, the

Commissioner’s decision need only be supported by “more than a mere scintilla” of evidence

and by “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Pollard v. Halter, 377 F.3d 183, 188 (2d Cir. 2004) (quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971)).

       In deciding whether substantial evidence supports the Commissioner’s findings, a court

must examine the entire record and consider all evidence that could either support or contradict

the Commissioner’s determination. See Jones ex rel. T.J. v. Astrue, No. 07-cv-4886, 2010 WL

1049283, at *4 (E.D.N.Y. Mar. 17, 2010) (citing Snell v. Apfel, 171 F.3d 128, 132 (2d Cir.

1999)), aff’d sub nom., Jones ex rel. Jones v. Comm’r of Soc. Sec., 432 F. App’x 23 (2d Cir.

2011) (summary order). Still, a court must defer to the Commissioner’s conclusions regarding

the weight of conflicting evidence. See Cage v. Comm’r of Social Sec., 692 F.3d 118, 122 (2d

Cir. 2012) (citing Clark v. Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d Cir. 1998)). If the

Commissioner’s findings are supported by substantial evidence, then they are conclusive and

must be affirmed. See Ortiz v. Comm’r of Soc. Sec., No. 15-CV-3966, 2016 WL 3264162, at *3

(E.D.N.Y. June 14, 2016) (citing 42 U.S.C. § 405(g)). Indeed, if supported by substantial

evidence, the Commissioner’s findings must be sustained, even if substantial evidence could

support a contrary conclusion or where a court’s independent analysis might differ from the

Commissioner’s. See Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992)

(citing Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982)); Anderson v. Sullivan, 725 F.

Supp. 704, 706 (W.D.N.Y. 1989); Spena v. Heckler, 587 F. Supp. 1279, 1282 (S.D.N.Y. 1984).




                                                10
Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 11 of 19 PageID #: 582




       Where there is testimony from a treating physician, SSA regulations and the Second

Circuit require that an ALJ follow certain proscribed steps in determining the appropriate weight

to assign a treating physician's opinion.

       First, “the ALJ must decide whether the opinion is entitled to controlling weight. The

opinion of a claimant's treating physician as to the nature and severity of an impairment is given

controlling weight so long as it is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in the case

record.” Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019) (citing Burgess v. Astrue, 537 F.3d

117, 128 (2d Cir. 2008) (internal quotation marks and modifications omitted).

       Second, if the ALJ decides the opinion is not entitled to controlling weight, it must

determine how much weight, if any, to give it, explicitly considering the so-called “Burgess

Factors”: “(1) the frequency, length, nature, and extent of treatment; (2) the amount of medical

evidence supporting the opinion (3) the consistency of the opinion with the remaining medical

evidence; and (4) whether the physician is a specialist.” Estrella, 925 F.3d at 95-96 (internal

citations and modifications omitted). At both steps, “the ALJ must give good reasons in its

notice of determination or decision for the weight it gives the treating source's medical

opinion.” Id. at 96 (citing Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004).

       Even where the ALJ has failed to “explicitly apply the Burgess Factors,” the Court can

still affirm the ALJ’s decision if “a searching review of the record assures [the Court] that the

that the substance of the treating physician rule was not traversed.” Estrella, 925 F.3d at 96. In

other words, the Court looks to “whether the record otherwise provides good reasons for

assigning little weight to the [treating physician’s] opinion.” Id.




                                                 11
Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 12 of 19 PageID #: 583




                                          DISCUSSION

       To be eligible for disability benefits under 42 U.S.C. § 423, a claimant must establish his

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which . . . has lasted or can be expected to last for a continuous

period of not less than twelve months,” and the impairment must be of “such severity that he is

not only unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any kind of substantial gainful work which exists in the national

economy.” 42 U.S.C. §§ 423(d)(1)(A), 423(d)(2)(A); see also Balsamo v. Chater, 142 F.3d 75,

79 (2d Cir. 1998). Additionally, “an applicant must be ‘insured for disability insurance

benefits’” at the time of his disability onset. Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008)

(quoting Arnone v. Bowen, 882 F.2d 34, 37 (2d Cir. 1989); 42 U.S.C. §§ 423(a)(1)(A),

423(c)(1)).

       The Commissioner’s regulations prescribe the following five-step framework for

evaluating disability claims:

       First, the Commissioner considers whether the claimant is currently engaged in
       substantial gainful activity. If he is not, the Commissioner next considers whether
       the claimant has a “severe impairment” which significantly limits his physical or
       mental ability to do basic work activities. If the claimant suffers such an
       impairment, the third inquiry is whether, based solely on medical evidence, the
       claimant has an impairment which is listed in Appendix 1 of the regulations. If the
       claimant has such an impairment, the Commissioner will consider him per se
       disabled. Assuming the claimant does not have a listed impairment, the fourth
       inquiry is whether, despite the claimant’s severe impairment, he has residual
       functional capacity to perform his past work. Finally, if the claimant is unable to
       perform his past work, the Commissioner then determines whether there is other
       work which the claimant could perform.

Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citation and internal modifications

omitted); see also 20 C.F.R. §§ 404.1520(a), 416.920(a).




                                                12
Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 13 of 19 PageID #: 584




I.     Substantial Evidence Supports the ALJ’s Findings With Respect To His Physical
       Limitations

       At step one, the ALJ correctly determined that Plaintiff had not engaged in substantial

gainful activity between his alleged disability-onset date of November 12, 2015, and the date he

was last insured, December 31, 2017. (Tr. 12.) Specifically, while Plaintiff testified that he

stopped working in January 2016, (Tr. 40-41), the ALJ found that he had collected

unemployment in the fourth quarter of 2015, and thus found that he had not worked at substantial

gainful activity levels since the alleged onset date of disability. (Tr. 12.)

       At step two, the ALJ’s determination that, through the date he was last insured, Plaintiff

had the severe impairments of degenerative changes of the lumbar spine with radiculopathy,

myalgia, right hip impairment, status post-surgery, arm impairment, status post-surgery,

hypertension, asthma, obesity, and hyperlipidermia is supported by the record. (Tr. 12.) The

ALJ’s finding that Plaintiff’s GERD, dry eye syndrome, presbyopia, and mild hypertensive

retinopathy are not severe impairments is also supported by the record. (Tr. 13.)

       At step three, the ALJ determined that, through the date Plaintiff was last insured, his

impairments, alone or in combination, did not meet or medically exceed the severity of any of

the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 21.) Specifically, the

ALJ correctly found that Plaintiff did not meet the criteria of Listing 1.02 (major dysfunction of

a joint), 1.04 (disorders of the spine), 3.00 (respiratory disorders), 4.00H (hypertension), and

9.00B(5) (diabetes). (Tr. 14-15.) Additionally, the ALJ properly considered whether Plaintiff’s

obesity under Social Security Ruling (SSR) 02-1p, alone or in combination with another

medically determinable impairment, significantly limits an individual’s physical or mental ability

to do basic work activities. (Tr. 15 (citing SSR 01-1p).)




                                                  13
Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 14 of 19 PageID #: 585




        At step four, the ALJ’s determination that Plaintiff had the residual functional capacity

(RFC) to perform sedentary work as modified by the ALJ is substantially supported by the

record regarding his physical ailments. (Tr. 16.) Specifically, the ALJ found that Plaintiff be

required the use of a cane when standing or walking; Plaintiff could occasionally balance, stoop,

kneel, crouch, and climb ramps and stairs; he could not crawl, climb ladders or scaffolds; he

could not work around smoke, dust, or other respiratory irritants; and he was limited to jobs that

required the ability to understand, remember and carry out simple, routine, and repetitive tasks.

(Tr. 16.)

        In determining this RFC, the ALJ gave “great weight” to the opinion of consultative

examiner, Dr Ravi, limited weight to the opinion of treating NP Lee, and little weight to treating

NP Toussaint. (Tr. 18-19.) Plaintiff argues that the ALJ erred in assigning limited and little

weight to Plaintiff’s treating NPs. (Aff. David Fernandez in Opp. Def’s Mot. J. Plead.

(“Fernandez Aff.”) ¶¶ 22-24, ECF No. 16.) Plaintiff is wrong.

        To start, “a nurse practitioner is not an ‘acceptable medical source’ whose opinion is

eligible for ‘controlling weight’” under the treating physician rule. Monette v. Colvin, 654 F.

App'x 516, 518 (2d Cir. 2016). Nevertheless, NP Lee and Toussaint’s opinion were “considered

. . . and the weight attributed to them was supported by the applicable regulatory factors.” See

id.; see 20 C.F.R. § 404.1527(c)(4) (“Generally, the more consistent a medical opinion is with

the record as a whole, the more weight we will give to that medical opinion.”). More

specifically, the ALJ conducted a searching review of the record and found that the NPs

restrictive functional assessments were inconsistent with the NPs’ own treatment notes which

consistently found normal strength and gait, negative straight leg raising and normal range of

motion. (Tr. 17-18; see Tr. 258, 264-65, 273, 282-86, 385, 415-20, 455.) The ALJ also found



                                                 14
Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 15 of 19 PageID #: 586




that the NPs’ opinions were inconsistent with the physical examination conducted by Dr. Tress,

the orthopedist who found that Plaintiff had normal movement, gait, toe and heel-walking, and

general strength, and he could get out of a chair without difficulty. (Tr. 261.) Furthermore, Dr.

Tress’ examination of the lumbar spine revealed full range of motion and normal alignment

without muscle spasm in the lumbar spine and the neurological examination revealed normal

motor function, sensation, and deep tendon reflexes. (Id.) The only issue Dr. Tress observed

was lower back tenderness upon palpation of the L4-L5 and L5-S1 discs. (Id.) Lastly, Plaintiff’s

pain was controlled with medication. (Tr. 286, 287.) Despite these largely normal findings in

treatment, NP Toussaint opined that Plaintiff could only sit for 10 minutes, stand for 5 minutes or

walk for 5 minutes at a time while NP Lee stated that Plaintiff could sit, stand or walk for 15

minutes at time. (Tr. 437.) Accordingly, the ALJ properly assigned Ms. Toussaint’s opinion

little weight and NP Lee’s opinion limited weight. (Tr. 18.)

       Conversely, the ALJ properly gave great weight to consultative examiner Dr. Ravi’s

opinion, because it was supported by a detailed examination and is consistent with the medical

evidence in the record. See 20 C.F.R. § 404.1527(c)(4) (“Generally, the more consistent a

medical opinion is with the record as a whole, the more weight we will give to that medical

opinion.”). For example, Dr. Ravi’s clinical observations—including normal stance, nearly full

range of extremity movement, negative straight leg raising, and normal neurological findings—

were largely the same as NPs Lee and Toussaint. (Tr. 311-312.) Furthermore, Dr. Ravi’s

consultative opinion that Plaintiff had “moderate limitation standing, walking, bending, pushing,

pulling, lifting, and carrying,” (Tr. 313), was not vague as it was supported both by specific

medical findings in the opinion and other medical evidence in the record. See, e.g., Tankisi v.

Comm'r of Soc. Sec., 521 F. App'x 29, 34 (2d Cir. 2013) (upholding ALJ’s RFC that was



                                                15
Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 16 of 19 PageID #: 587




supported by a medical opinion that described a condition as “mild to moderate” because it was

couple with other clarifying information in the opinion and supported by other medical evidence

in the record).

       Lastly, in crafting the RFC, the ALJ considered Plaintiff’s subjective complaints. “When

determining a claimant's RFC, the ALJ is required to take the claimant's reports of pain and other

limitations into account, but is not required to accept the claimant's subjective complaints

without question; he may exercise discretion in weighing the credibility of the claimant's

testimony in light of the other evidence in the record.” Genier v. Astrue, 606 F.3d 46, 49 (2d Cir.

2010) (internal citations omitted). Here, the ALJ determined that not all of Plaintiff’s

complaints—including need for a cane, drowsiness as a symptom of his medication, inability to

sit for eight hours a day, and nerve pain in his fingers—were consistent with the record as a

whole. (Tr. 19.) For example, Plaintiff stated that he walked with a limp for five years before

being prescribed a cane. (Tr. 52.) However, clinical records consistently noted that he

ambulated with a normal gait. (Tr. 258, 261, 265, 273, 284, 385, 455.) And a June 2016

ambulatory assessment indicated that Plaintiff did not use any mobility device, including a cane.

(Tr. 430.) Nevertheless, the ALJ still took into account Plaintiff’s subjective complaints and

testimony in crafting an RFC, in that he noted that Plaintiff requires a cane. (Tr. 16.)

       At step five, the ALJ accurately presented Plaintiff’s RFC and vocation profile in a

hypothetical to the Vocational Expert, who identified work that Plaintiff could perform in the

national economy. (Tr. 58-60.); McIntyre v. Colvin, 758 F.3d 146, 151 (2d Cir. 2014) (“An ALJ

may rely on a vocational expert's testimony regarding a hypothetical as long as there is

substantial record evidence to support the assumption[s] upon which the vocational expert based




                                                 16
Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 17 of 19 PageID #: 588




his opinion, and accurately reflect the limitations and capabilities of the claimant involved.”

(internal quotations and citations omitted)).

II.    Substantial Evidence Does Not Support ALJ’s Findings With Respect to Plaintiff’s
       Depression

       The ALJ erred in finding that Plaintiff’s depression is not a severe impairment under the

second step of the analysis. (Tr. 13-14.) Specifically, the ALJ found that Dr. Tress, the

consultative examiner, observed that Plaintiff exhibited normal speech, normal affect, and a

pleasant and cooperative personality in March 2016. (Tr. 13.) The ALJ did note that Plaintiff

reported symptoms of depression in June 2016 and November 2016 and severe depression in

January 2017. (Tr. 13; see also Tr. 267 (moderate depression score); Tr. 382 (moderate

depression score); Tr. 450 (severe depression score).) Furthermore, the ALJ specifically

observed that no mental status examination was performed in any of the three medical

appointments where Plaintiff reported symptoms of depression. (Tr. 13.) Nevertheless, after

considering each of the “Paragraph B” criteria the ALJ found that there was no objective

evidence in the record to support a finding that Plaintiff’s depression was a “severe” impairment.

(Tr. 13-14.)

       “The ALJ, unlike a judge in a trial, must [] affirmatively develop the record in light of the

essentially non-adversarial nature of a benefits proceeding.” Butts v. Barnhart, 388 F.3d 377,

386 (2d Cir. 2004), as amended on reh’g in part, 416 F.3d 101 (2d Cir. 2005). Where, as here,

there are gaps in the administrative record, remand is appropriate for the Commissioner to

further develop the evidence. Rosa v. Callahan, 168 F.3d 72, 83 (2d Cir. 1999) (“Where there

are gaps in the administrative record, remand to the Commissioner for further development of

the evidence is in order.” (internal citation omitted)). Here, the ALJ specifically identified that

there was no mental status examination performed at any of the appointments where Plaintiff’s


                                                 17
Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 18 of 19 PageID #: 589




self-assessment indicated a moderate or severe depression score. Nor was there any consultative

examiner who focused, in any meaningful way, on Plaintiff’s mental health. Dr. Tress, the

consultative examiner who provided a “normal” mental assessment, is an orthopedist. (Tr. 261.)

Accordingly, the ALJ evaluated the “objective evidence” from an incomplete record. As there

was a clear gap in the record as to Plaintiff’s mental health status, remand on this issue is

appropriate.

       The Commissioner argues that the ALJ’s findings as to Plaintiff’s depression are further

supported by the fact that Plaintiff declined mental health treatment despite mental health

screenings reflecting moderate depression. (Mem. L. Supp. Def.’s Cross-Mot. J. Plead. Opp.

Pl.’s Mot. J. Plead. 6, ECF No. 17.) This Court, like others in this circuit, resoundingly rejects

this argument. See Day v. Astrue, No. 07 CV 157, 2008 WL 63285, at *5 n. 7 (E.D.N.Y. Jan. 3,

2008) (“It is a questionable practice to chastise one with a mental impairment for the exercise of

poor judgment in seeking rehabilitation.”); McDowell v. Colvin, No. 11-CV-1132 NAM/VEB,

2013 WL 1337152, at *13 (N.D.N.Y. Mar. 11, 2013) (rejecting any argument that failure to seek

treatment on a consistent basis for depression can be used to question the severity of

depression), report and recommendation adopted, No. 5:11-CV-1132 NAM/VEB, 2013 WL

1337131 (N.D.N.Y. Mar. 29, 2013). While it may be appropriate in some circumstances to deem

a plaintiff less credible for failing to seek medical treatment, “faulting a person with diagnosed

mental illness for failing to pursue mental health treatment,” would be, at best, a “questionable

practice.” Duffy v. Comm'r of Soc. Sec., No. 17CV3560GHWRWL, 2018 WL 4376414, at *20

(S.D.N.Y. Aug. 24, 2018), report and recommendation adopted, No. 1:17-CV-3560-GHW, 2018

WL 4373997 (S.D.N.Y. Sept. 13, 2018). On remand, the ALJ must develop the record as to

Plaintiff’s depression.



                                                 18
Case 1:19-cv-02294-LDH Document 19 Filed 11/16/20 Page 19 of 19 PageID #: 590




                                         CONCLUSION

        For the foregoing reasons, Plaintiff’s motion is GRANTED in part and DENIED in part,

and the Commissioner’s cross-motion is DENIED in part and GRANTED in part. Plaintiff’s

motion is DENIED with respect to the ALJ’s findings as to his physical impairments. Plaintiff’s

motion is GRANTED with respect to the ALJ’s findings related to his depression. The case is

remanded for the ALJ to fill the gap in the record regarding Plaintiff’s mental health, to make a

determination as to severity of Plaintiff’s depression, and to determine whether any change to the

severity of Plaintiff’s depression at step two changes the ALJ’s findings with respect to the RFC

or Plaintiff’s disability status.


                                                     SO ORDERED.

Dated: Brooklyn, New York                            /s/ LDH
       November 16, 2020                             LASHANN DEARCY HALL
                                                     United States District Judge




                                                19
